BOWES, Judge.
Appellant Freddie Batiste was convicted of simple possession of marijuana in the 24th Judicial District Court. The conviction was based on evidence contained in two sealed brown envelopes seized by a police officer while Batiste was being treated for a gunshot wound at Charity Hospital in New Orleans.
The envelopes were taken to the police station and opened without benefit of a search warrant.
For the following reasons, we reverse Batiste’s conviction and remand to the district court for further proceedings.
The trial judge initially denied a motion to suppress and then tried Batiste, allowing the contents of the envelopes to be introduced as evidence under the “plain *1324view” exception to the Fourth Amendment. However, one of the requisites of “plain view” is that it must be immediately apparent without close inspection that the item or items seized were either evidence or contraband. See State v. Hernandez, 410 So.2d 1381 (La.1982).
Inasmuch as the envelopes were not transparent and were sealed, there was nothing to immediately indicate to the officer that the envelopes might contain marijuana. This was not a drug or drug related matter.
Also, as Batiste was in a semiconscious state due to the bullet wound when a nurse removed his jacket, causing the envelopes to fall to the floor, there was no showing that Batiste abandoned his privacy interest in the envelopes. We believe a search warrant should have been obtained.
Accordingly, we reverse and set aside (1) the trial judge’s denial of the motion to suppress evidence and (2) Batiste’s conviction, and we remand this case to the 24th Judicial District Court for further proceedings.
REVERSED AND REMANDED.